COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00052-CR

Ex parte Sarah Elizabeth Westfall          §    From Criminal District Court No. 3

                                           §    of Tarrant County

                                           §    (C-3-010301-1250231-AP)

                                           §    May 14, 2015

                                           §    Opinion by Justice Dauphinot

                                           §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot